







Exhibit 10.22





OFFICE LEASE

by and between



300 W. FAYETTE STREET, LLC

(Landlord)



and



BASI MARYLAND, INC.

(Tenant)


TABLE OF CONTENTS


1. Rent 1  2. Payment, Late Charge, Time of Essence 1  3. Tenant's Proportionate
Share 2  4. Real Estate Taxes 2  5. Operating Costs 2  6. Care of Premises 6  7.
Use and Occupancy 7  8. Permitted Name 8  9. Access by Landlord 8  10.
Subordination 8  11. Assignment or Subletting 9  12. Alterations 9  13. Common
Facilities 9  14. Appearance Outside 9  15. Signs 9  16. Security Deposit 10 
17. Damage to Premises 11  18. Waiver or Breach 11  19. Rules and Regulations
11  20. Insurance 11  21. Condemnation 15  22. Additional Rent and Attorney's
Fees 15  23. Covenant to Surrender 15  24. Quiet Enjoyment 16 




1

25. Defaults 16  26. Notice 17  27. Other Taxes 18  28. Representations 18  29.
Trial by Jury 18  30. Gender 18  31. Construction of Premises 18  32. Estoppel
Certificates 19  33. Landlord's Liability 19  34. Hazardous Materials 19  35.
Security 20  36. Broker Commission 20  37. Authority 20 




2

LEASE AGREEMENT

        This LEASE, made ___________________, 2004 by and between 300 W. FAYETTE
STREET, LLC, a Delaware limited liability company, hereinafter called
“Landlord,” and BASI MARYLAND, INC., a Maryland corporation, hereinafter called
“Tenant.”

WITNESSETH:

        That in consideration of the mutual promises herein contained, the
Landlord hereby rents to the Tenant, and the latter does hereby rent from the
former, the Premises described as floors Basement, 2, 3, 4, 5, 6 and 7 of
300-306 W. Fayette Street, Baltimore City, Maryland, more particularly described
on Exhibit A, attached hereto and made a part hereof, containing an agreed-upon
amount of 101,000 square feet (the “Premises”) for the term of three (3) years
beginning on the Commencement Date as hereinafter defined. The building at
300-306 W. Fayette Street will hereinafter be referred to as the “Building.”

        The Commencement Date, whenever used herein, shall be the date when
300-306 W. Fayette Street is conveyed to Landlord by Tenant via special warranty
deed. Notwithstanding anything to the contrary contained herein, for the purpose
of prevention of the application of the rule against perpetuities, if the
Commencement Date has not occurred as of the date that is seven (7) years after
the date of final execution hereof, this Lease shall be deemed terminated and
shall be void and of no further force and effect.

        This Lease Agreement is contingent upon a Guaranty of Lease being
executed by Bioanalytical Systems, Inc., which is attached as Exhibit F.

        1.         Rent:

        The total monthly rental for each month of the term after the
Commencement Date shall be paid by Tenant in advance, on the first day of each
month, in equal monthly installments of Sixty-Seven Thousand Three Hundred
Thirty-Three Dollars and Thirty-Three Cents ($67,333.33). If the term does not
begin on the first day or end on the last day of a month, the rent for that
partial month shall be prorated by multiplying the monthly rent by a fraction,
the numerator of which is the number of days of the partial month included in
the term and the denominator of which is the total number of days in that full
calendar month. The first installment of rent shall be any partial month plus
the next full month’s rent and is due and payable on the Commencement Date
(including Tenant’s Proportionate Share of estimated Real Estate Taxes and
Operating Costs).

        2.         Payment, Late Charge, Time of Essence:

        The Tenant covenants to pay the rent as herein provided without any
deduction whatsoever, and without any obligation on the Landlord to make demand
for it, failing which the Tenant shall pay to the Landlord as Additional Rent,
after the fifth (5th) Business Day (“Business Day” means every day except
Saturdays, Sundays and Federal Holidays) that such payment remains due but
unpaid, a late charge equal to five percent (5%) of such payment which remains
due but unpaid. Time is of the essence in this Lease. Payments shall be made to
Landlord at the address set forth herein for Notice.




1

        3.         Tenant’s Proportionate Share:

        Tenant’s Proportionate Share means a fraction, the numerator of which is
the number of rentable square feet of the Premises and the denominator of which
is the number of rentable square feet leased and occupied in the Building,
subject to adjustment from time to time as the numerator and denominator change.

        4.         Real Estate Taxes:

                (a)         Tenant covenants that it has paid or will pay all
real estate taxes owed for all periods preceding the Commencement Date. Tenant,
as of the Commencement Date, covenants and agrees to pay Landlord within thirty
(30) days of Landlord’s notice to Tenant, as additional rent, Tenant’s
Proportionate Share of any real estate taxes assessed against the land and
Building in which the Premises is included. If this Lease shall be in effect for
less than a full tax fiscal year, Tenant shall pay a prorated share of the
taxes, based upon the number of days that this Lease is in effect. “Taxes” as
used herein shall include, but not by way of limitation, all real property
taxes, and any and all other benefits or assessments which may be levied on the
Premises or the land and Building in which the same are situate, but shall not
include any income tax on the income or rent payable hereunder or any
inheritance, estate, succession, transfer, gift, franchise, corporation, income
or profit tax that is or may be imposed upon Landlord. Any reasonable expense
incurred by Landlord in contesting any real estate tax shall be included as an
item of taxes for the purpose of computing additional rent due the Landlord.

                (b)         Landlord shall collect, together with the monthly
payment of rent hereunder, an amount equal to one-twelfth (1/12) of Tenant’s
Proportionate Share of the estimated real estate taxes due for the next
succeeding fiscal year so that Landlord shall have an amount sufficient to pay
such taxes when due. Landlord may also make adjustments when necessary in the
case of special assessments or taxes so that Landlord will have an amount
sufficient to pay such taxes when due. Appropriate adjustments shall be made
between Landlord and Tenant upon the determination of the actual amount of such
taxes.

        5.         Operating Costs:

                (a)         Tenant covenants that it has paid or will pay all
Operating Costs for all periods preceding the Commencement Date. Tenant, as of
the Commencement Date, covenants and agrees to pay Landlord within thirty (30)
days of Landlord’s notice to Tenant, as additional rent, Tenant’s Proportionate
Share of all Operating Costs.

                (b)         Landlord shall collect, together with the monthly
payment of rent hereunder, an amount equal to one-twelfth (1/12) of Tenant’s
Proportionate Share of the estimated Operating Costs due for the next succeeding
calendar year so that Landlord shall have an amount sufficient to pay such
Operating Costs when due. Appropriate adjustments shall be made between Landlord
and Tenant upon the determination of the actual amount of such Operating Costs.

                (c)         “Operating Costs” means any and all reasonable costs
and expenses incurred by the Landlord for services performed by the Landlord or
by others on behalf of the Landlord (and not performed by Tenant as described in
Section 5.(a)) with respect to the operation and maintenance of the Premises,
Building and the Common Facilities located therein, in a manner deemed
reasonable and appropriate by Landlord, including, without limitation, all costs
and expenses of:




2

                          (i)         operating, maintaining, repairing,
lighting, signing, cleaning, removing trash from, painting, controlling of
rodents in, policing and securing the Common Facilities;

                          (ii)         purchasing and maintaining in full force
insurance for the Building as deemed necessary in Landlord’s reasonable
discretion (including, without limitation, liability insurance for personal
injury, death and property damage, rent insurance, insurance against fire,
extended coverage, theft or other casualties, workers’ compensation insurance
covering personnel, fidelity bonds for personnel, insurance against liability
for defamation and claims of false arrest occurring on or about the Common
Facilities, and plate glass insurance);

                          (iii)         operating, maintaining, repairing and
replacing machinery, furniture, accessories and equipment used in the operation
and maintenance of the Building, and the personal property taxes and other
charges incurred in connection with such machinery, furniture, accessories and
equipment; however, if a replacement expenditure is not a current expense under
Generally Accepted Accounting Principles (“GAAP”), then, the cost thereof shall
be amortized over a period equal to the useful life of such replacement,
determined in accordance with GAAP, and the amortized cost allocated to each
calendar year during the Term;

                          (iv)         maintaining, replacing and repairing
curbs, walkways, drainage pipes, ducts, conduits and lighting fixtures
throughout the Common Facilities;

                          (v)         interior and exterior planting, replanting
and replacing flowers, shrubbery, trees, grass and planters;

                          (vi)         providing electricity, heating, steam,
ventilation and air conditioning to the Building, HVAC service to the Building
and non-central HVAC usage (VAV boxes), and telecommunications services
infrastructure, and operating, maintaining and repairing any equipment used in
connection therewith, including, without limitation, costs incurred in
connection with determining the feasibility of installing, maintaining,
repairing or replacing any facilities, equipment, systems or devices which are
intended to reduce utility expenses of the Building as a whole and repair and
maintenance of HVAC facilities and telecommunications infrastructure and related
electrical and mechanical equipment serving all rentable square feet of office
space in the Building; however, if a replacement expenditure is not a current
expense under GAAP, then, the cost thereof shall be amortized over a period
equal to the useful life of such replacement, determined in accordance with
GAAP, and the amortized cost allocated to each calendar year during the Term;

                          (vii)         water and sanitary sewer services and
other services, if any, furnished to the Building, Premises, Common Facilities
and all rentable square feet in the Building for the non-exclusive use of
tenants;

                          (viii)         parcel pick up, delivery and other
similar services;




3

                          (ix)         enforcing and complying with any
operating agreements pertaining to the Common Facilities or any portions
thereof, and any easement and/or rights agreements entered into by the Landlord
for the benefit and use of the Building or tenants thereof, or any arbitration
or judicial actions undertaken with respect to the same and all minor privilege
fees;

                          (x)         cleaning, maintaining and repairing the
Building, including, without limitation, exhaust systems, sprinkler systems,
pumps, fans, switchgear, loading docks and ramps, freight elevators, passenger
elevators, stairways, service corridors, delivery passages, transformers, doors,
walls, floors, skylights, ceilings, windows, emergency generators, and fire and
life safety equipment;

                          (xi)         accounting, audit and fees and expenses,
including a commercially reasonable property management fee not to exceed five
percent (5%) of all revenue of the Building, payroll, payroll taxes, employee
benefits and related expenses of all personnel engaged in the operation,
maintenance, and management of the Building, including, without limitation, the
property manager, any maintenance personnel, secretaries and bookkeepers
(including, specifically, uniforms and working clothes and the cleaning thereof,
tools, equipment and supplies used by such personnel, and the expenses imposed
on or allocated to the Landlord or its agents pursuant to any collective
bargaining or other agreement) (if any personnel are engaged in or responsible
for more than one (1) property, then an equitable allocation shall be made of
the expense associated with such personnel), office expenses for on-site
maintenance and/or management office;

                          (xii)         the cost and expense for substituting
services, labor or materials in place of any of the items comprising the
Operating Costs, or for any additional services, labor or materials or
improvements to comply with any federal, state and local laws, orders,
regulations and ordinances applicable to the Building enacted after the
Commencement Date, which may hereafter be in force, provided, however that if,
at the time of the substitution or addition, such costs are not considered a
current operating expense under GAAP, then the cost thereof shall be amortized
over a period equal to the useful life of such replacement, determined in
accordance with GAAP, and the amortized cost allocated to each calendar year
during the Term;

                          (xiii)         the cost (including reasonable legal,
architectural and engineering fees incurred in connection therewith) of any
improvement made to the Building during any Operating Year either (x) in order
to comply with any future legal requirement or insurance requirement imposed or
enacted after the Commencement Date, whether or not such legal requirement or
insurance requirement is valid or mandatory, (y) with the reasonable expectation
by Landlord of reducing Operating Costs (as, for example, a labor-saving
improvement) or enhancing services, or (z) in lieu of a repair; provided,
however, to the extent the cost of such improvement is required to be
capitalized under generally accepted accounting principles, such cost shall be
amortized over the useful economic life of such improvement as reasonably
estimated by Landlord, and the annual amortization shall be deemed an Operating
Cost in each of the Operating Years during which the cost of the improvement is
amortized;

                          (xiv)         providing janitorial and trash removal
services to the Building and Premises; and




4

                          (xv)         all other costs of maintaining, repairing
or replacing any or all of the Building (including expenses of landscaping,
snow, ice, water and debris removal, outdoor lighting, road maintenance and
exterior signage relating to the Building); however, if a replacement
expenditure is not a current expense under GAAP, then, the cost thereof shall be
amortized over a period equal to the useful life of such replacement, determined
in accordance with GAAP, and the amortized cost allocated to each calendar year
during the Term.

        Notwithstanding the foregoing, the following items shall be excluded
from Operating Expenses:

                (a)         franchise or income taxes imposed upon Landlord;

                (b)         debt service on Mortgages and any costs and expenses
relating to a refinancing or debt modification, including legal fees, title
insurance premiums, survey expenses, appraisal, environmental report, or
engineering report;

                (c)         leasing commissions, brokerage fees or legal fees
incurred in connection with the negotiation and preparation of letters, deal
memos, letters of intent, leases and related documents or enforcement with
respect to the leasing, assignment or subletting of space for any occupant of
the Building;

                (d)         the cost of tenant installations incurred in
connection with preparing space for a new tenant or refurbishing or renovating
space for an existing tenant;

                (e)         salaries and other compensations of personnel above
the grade of building manager;

                (f)         any expense for which Landlord is otherwise
compensated through the proceeds of insurance (less any deductible amounts paid)
or is otherwise compensated by any tenant (including Tenant) of the Building for
services in excess of the services Landlord is obligated to furnish to Tenant
hereunder;

                (g)         capital costs, depreciation or amortization (except
as provided in the list of inclusions for Operating Costs under item (xiii)
above);

                (h)         costs incurred by Landlord due to a violation of any
lease in the Building or penalties or charges arising due to violation of any
Legal Requirement or Insurance Requirement required to be complied with by
Landlord;

                (i)         the cost of repairing the roof,

                (j)         the cost of removing any hazardous materials located
at the Building and/or complying with all environmental laws, but only to the
extent such costs are not otherwise caused by or borne by Tenant;

                (k)         fines or penalties for late payment;

                (l)         services provided to other tenants but not to
Tenant;




5

                (m)         general corporate overhead;

                (n)         works of art, charitable or political contributions;

                (o)         reserves; and

                (p)         entertainment or travel expenses.

Landlord warrants and represents that none of the expenses included in
determining Tenant’s Proportionate Share of Common Costs shall be included in
any other charge payable under this Lease. Tenant shall have the right to audit
Landlord’s books and records from time to time, but no more than one time every
12 months, to verify the accuracy of the statements being provided by Landlord
with respect to Operating Costs. Tenant shall recover the costs of such audit if
the pass through of Operating Costs is more than 110% of the amount Tenant
should have paid.:

        6.         Care of Premises:

                (a)         The Tenant agrees that it will take good care
(including its own interior janitorial service) of the Premises, fixtures, and
appurtenances, including the following items and elements serving the Premises:
exterior doors and windows, window frames, hardware and the like, and meters,
plumbing, heating and air conditioning equipment (including that on the exterior
of the building), the elevators of the Building and keep same in good order and
repair throughout the term of this Lease in a manner comparable to the order and
state of repair extant of the Commencement Date, and suffer or permit no waste
or injury; Landlord shall assign to Tenant, for the benefit of the Tenant, to
the extent they are assignable or otherwise available for the benefit of the
Tenant, any warranties on such equipment furnished Landlord by the Tenant and/or
provider thereof; that Tenant will conform to all laws, orders, and regulations
of the Federal, State, County and City authorities or any of their departments,
and will not, through its own act or neglect, cause any situation to exist in or
about the Premises which would constitute a violation of any applicable Federal,
State, County, or City Code Regulation or Ordinance governing use, occupancy,
health, sanitation, or fire; that it will save harmless the Landlord from any
liability arising from injury to person or property caused by any act or
omission of Tenant, his agents, employees or guests; that it will repair at or
before the end of the term, or sooner if so requested by the Landlord, all
injury done by the installation or removal of furniture or other property, and
will surrender the Premises at the end of the term broom cleaned in as good
condition as they were at the beginning of the term, ordinary wear and tear,
condemnation, alterations as permitted by this Lease and casualties by fire and
elements excepted. In the event of any increase in the cost of insurance as a
result of the failure of the Tenant to comply with the provisions of this
Paragraph, the Tenant will pay the amount of such increase as additional rent
within thirty (30) days after the Landlord’s written demand, which will provide
evidence that the stated actions increased the cost of insurance.

        The Landlord shall be under no liability to the Tenant for any
discontinuance of heat, air conditioning, and hot water unless due solely to
Landlord’s negligence. The Landlord shall not be liable for any loss or damage
to the Tenant caused by rain, snow, water or storms that may leak into or flow
from any part of the premises through any defects in the roof or plumbing or
from any other source unless due solely to Landlord’s negligence.




6

                (b)         Landlord shall have no obligation whatsoever to make
any repairs to the Premises other than to make repairs resulting from damage
caused by negligence, if any, of Landlord or its agents or employees or
contractors except as otherwise provided in this Agreement.

                (c)         Landlord agrees to maintain and will keep in good
repair, the exterior walls of the Building, the roof, slabs, foundations and
structural elements of the Building. Landlord, at its expense, will make all
structural repairs that it deems necessary in its reasonable discretion
(excluding, however, all doors, door frames, floors, windows and glass);
provided Tenant shall give Landlord notice of the necessity for such repairs. If
the Premises, or any portion thereof critical to performance of Tenant’s
business, are rendered unfit for the business purposes for which it was leased
due to a structural problem in the exterior walls, structural columns, roof,
roof penetrations or structural floor, for more than thirty (30) consecutive
days, then the rent shall abate proportionately to the amount of space rendered
unfit for the business purposes for which it was leased for the amount of time
such condition shall exist.

                (d)         Tenant shall not place a load upon any floor of the
Premises that exceeds the lesser of (i) floor load per square foot, which such
floor was designed to carry or (ii) the maximum floor load per square foot
allowed by law. Business machines and mechanical equipment shall be placed and
maintained by Tenant, at Tenant’s expense, in settings sufficient in Landlord’s
reasonable judgment to absorb and prevent vibration, noise and annoyance.

                (e)         There shall be no allowance to Tenant for any
diminution of rental value and no liability on the part of the Landlord by
reason of inconvenience, annoyance or injury to business arising from the making
by Landlord, Tenant or others of any repairs in or to the Building or the
Premises, or in or to the fixtures, appurtenances or equipment thereof. Except
in case of emergency, as determined in Landlord’s sole discretion, Landlord will
use commercially reasonable efforts to minimize any interference with Tenant’s
use and occupancy in connection with Landlord’s entering to make repairs.

                (f)         In the event Tenant shall not proceed promptly and
diligently to make any repairs or perform any obligation imposed upon it by this
Section 4 within ten (10) days after receiving written notice from Landlord to
make such repairs or perform such obligation (unless such repairs or obligation
is of such nature that it cannot be cured within such ten (10) day period, in
which case Tenant shall have such longer period of time as is required, provided
that Tenant shall diligently prosecute such repairs or perform such obligation),
then and in such event, Landlord, may, at its option, enter the Premises and do
and perform the things specified in said notice, without liability on the part
of Landlord for any loss or damage resulting from any such action by Landlord
and Tenant agrees to pay promptly upon demand any cost or expense incurred by
Landlord in taking such action, including an administrative fee equal to 10% of
the cost or expense incurred.

        7.         Use and Occupancy:

        The Premises is to be used only for the purposes that it is being used
by the Tenant during 2004 or for general office use, and for no other purpose
without Landlord’s prior approval which approval shall not be unreasonably
withheld. Tenant will not use the Premises for any unlawful purpose; Tenant
covenants not to conduct nor permit to be conducted on the Premises any business
in violation of any law of the City in which the Premises is located or State or
Federal law, ordinance or regulation. With respect to the remainder of the
Building, Landlord shall, throughout the Term, and at Landlord’s sole cost and
expense, promptly observe and comply with all present and future laws,
ordinances, notices, orders, rules, regulations, directions and requirements of
all federal, state, county and municipal governments and the appropriate
departments, commissions, boards and officers thereof (including, but not
limited to, environmental laws (excluding, however, any environmental laws that
apply solely due to the presence of hazardous materials brought onto the
Premises by Tenant)), as well as any and all notices, orders, rules and
regulations of the National Board of Fire Underwriters, or any other body now or
hereafter constituted and exercising similar functions.




7

        8.         Permitted Name:

        Tenant shall conduct business in the Premises only in the name of Tenant
and under no other name or trade name unless and until the use of some other
name is approved in writing by Landlord, which approval shall not be
unreasonably withheld.

        9.         Access by Landlord:

        The Landlord shall retain duplicate keys to all of the doors of the
Premises, and the Landlord or his agents shall have access to the Premises at
all reasonable hours in order to inspect same, to clean or to make necessary
repairs improvements within the Premises or the Building with reasonable prior
notice to tenant unless an emergency situation exists at which time no notice is
required. The Landlord will use reasonable efforts not to disturb Tenant’s use
or enjoyment of Premises if Landlord or his agents enters non-secured areas. The
Landlord will not, except in the case of emergency, under any circumstances,
enter secured areas during active clinical studies without advance notice to
Tenant. To ensure federal regulatory compliance during active studies, Tenant’s
chaperone will be required for Landlord or his agents. Landlord or his agents
will follow chaperone guidance in all matters to ensure regulatory compliance.
The Landlord shall have the right to show the Premises to prospective tenants
upon 48 hours advance notice and put a FOR LEASE sign in the windows at any time
during the lease term providing it does not unduly interfere with the Tenant’s
use of the Premises.

        10.        Subordination:

        This Lease shall be subject to and subordinate at all times only to the
lien of any first mortgage and/or deed of trust and to all advances made or
hereafter to be made thereunder. This subordination provision shall be
self-operative and no further instrument of subordination shall be required;
however, Tenant agrees to execute, upon request, any such subordination
document. The form of Subordination, Attornment and Non-Disturbance Agreement
(“SNDA”) to be executed by Tenant and Landlord at the same time this Lease is
executed is attached hereto as Exhibit E. Landlord’s lender shall execute this
SNDA within 30 days of the signing of this Lease and a copy of the fully signed
SNDA will be provided to Tenant.




8

        11.         Assignment or Subletting:

        Tenant shall not assign, mortgage or encumber this Lease, nor sublet the
premises or any part thereof without the consent of Landlord, which consent
shall not be unreasonably delayed or withheld. In the event of the insolvency or
bankruptcy of Tenant, this Lease shall, at the option of the Landlord, terminate
forthwith, and this Lease shall not, by operation of law or otherwise, be
considered a part of the Tenant’s estate.

        12.         Alterations:

        The Tenant covenants not to make or permit any alterations, additions or
improvements to said Premises without the prior written consent of the Landlord
which shall not be unreasonably withheld or delayed, unless such proposed work
requires a permit under Baltimore City codes or otherwise, in which event
Landlord’s right to approve shall be absolute. All additions and improvements
made by Tenant, except only moveable office furniture, and equipment, shall
become the property of the Landlord at the termination of this Lease or the
vacating of the Premises. At the Landlord’s request, any such alterations and
improvements made after the Commencement Date shall be restored to their
original condition by Tenant at Tenant’s expense at the termination of this
Lease, if at the time of Landlord’s consent to such alteration or improvement a
condition was attached that required removal of such alteration or improvement.

        13.        Common Facilities:

        The Common Facilities which may be furnished by Landlord in or near the
Building for the general common use of Tenants, their officers, agents,
employees and customers, including, without limitation, sidewalks, elevators and
the lobby shall at all times be subject to the exclusive control and management
of Landlord. Landlord reserves the right, in its reasonable discretion, to
change, rearrange, alter, modify, reduce or supplement any or all of the common
facilities so long as adequate facilities in common are appropriate to ensure
legally compliant operation and do not unreasonably inconvenience Tenant’s study
volunteers, clients or employees.

        14.        Appearance Outside:

        Tenant shall maintain its windows in a neat and clean condition, shall
keep the sidewalks adjoining the Demised Premises clean and free from rubbish,
and shall store all trash and garbage in the dumpsters provided by Tenant
including, without limitation. Tenant shall not burn any trash of any kind in or
about the building, nor shall Tenant permit rubbish, refuse or garbage to
accumulate or fire hazard to exist about the Premises.

        15.         Signs:

        The Tenant shall not display any sign, picture, advertisement, awning,
merchandise, or notice on the outside or roof of the Building of which the
Premises are a part, nor on the exterior of the Premises nor visible from the
exterior of the Building unless approved by the Landlord in writing. All current
signs in their current locations are approved.




9

        16.        Security Deposit:

                (a)         Tenant shall upon execution of this Lease, deposit
with Landlord a Letter of Credit in the form mandated by paragraph (b) hereof in
the sum of Two Million Eight Hundred Thousand Dollars ($2,800,000) (the
“Security”) which shall be held by Landlord as hereinafter provided. The face
amount of the Letter of Credit may be reduced to Two Million Dollars
($2,000,000) on the first anniversary of the Commencement Date and to One
Million Dollars ($1,000,000) on the second anniversary of the Commencement Date.

        It is agreed that in the event Tenant defaults in respect of any of the
terms, provisions and conditions of this Lease, including, but not limited to,
the payment of Basic Annual Rent and Additional Rent, then, Landlord may,
without notice, use, apply or retain the whole or any part of the Security so
deposited to the extent required for the payment of any Basic Annual Rent and
Additional Rent or any other sum as to which Tenant is in default or for any sum
which Landlord may expend or may be required to expend by reason of Tenant’s
default in respect of any of the terms, covenants and conditions of this Lease,
including but not limited to, any damages or deficiency in the re-letting of the
Demised Premises, whether such damages or deficiency accrued before or after
summary proceedings or other re-entry by Landlord. If Landlord applies or
retains all or any portion of the Security, Tenant shall as a material covenant
hereunder immediately upon Landlord’s demand restore the amount so applied so
that Landlord has on deposit the full amount of Security. In the event that
Tenant shall fully and faithfully comply with all of the terms, provisions,
covenants and conditions of this Lease, the Security shall be promptly returned
to Tenant. In the event of a sale of the land and Building or leasing of the
Building, of which the Demised Premises form a part, Landlord shall have the
right to transfer control over the Security to the vendee or lessee and Landlord
shall thereupon be released by Tenant from all liability for the return of such
Security; and Tenant agrees to look to the new Landlord solely for the return of
the Security, and it is agreed that the provisions hereof shall apply to every
transfer or assignment made of the Security to a new Owner. Tenant further
covenants that it will not assign or encumber or attempt to assign or encumber
the Letter of Credit herein as security and that neither Landlord nor its
successors or assigns shall be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance.

                (b)         The Security shall be in the form of an irrevocable,
clean “Evergreen” automatically renewable commercial Letter of Credit in the
amount of $2,800,000 (the “Letter of Credit”), issued by National City
Corporation Bank which is authorized by the State of Indiana to conduct banking
business in Indiana and which has been approved by Landlord. The Letter of
Credit shall provide for presentation and payment in Indianapolis, and shall
permit Landlord (a) to draw thereon up to the full amount of the credit
evidenced thereby (but partial drawings shall be permitted) in the event of any
default by Tenant in the terms, provisions, covenants or conditions of this
Lease or (b) to draw the full amount thereof to be held as cash security if for
any reason the Letter of Credit is not renewed within thirty (30) days prior to
its expiration date. A copy of a form of Letter of Credit acceptable to Landlord
is attached hereto as Exhibit B. The Letter of Credit (and each renewal thereof)
shall (i) be for a term of not less than one (1) year (except that the last
Letter of Credit shall be for a term expiring sixty (60) days after the
Expiration Date), (ii) expressly provide for the issuing bank to notify Landlord
in writing not less than thirty (30) days prior to its expiration as to its
renewal or non-renewal, as the case may be, and (iii) if not so renewed each
year (or later period of expiration) shall be immediately available for Landlord
to draw up to the full amount of such credit (to be held as cash security). Not
less than forty-five (45) days prior to the expiration date of each Letter of
Credit (and every renewal thereof), Tenant shall deliver to Landlord a renewal
or new Letter of Credit subject to all of the conditions aforesaid, all to the
intent and purposes, that a Letter of Credit in the amounts required by Section
(a) above shall be in effect during the entire term of this Lease. Failure by
Tenant to comply with the provisions of this Article shall be deemed a material
default hereunder entitling Landlord to exercise any and all remedies as
provided in this Lease for default in the payment of fixed rent and, to draw on
the existing Letter of Credit up to its full amount.




10

        17.         Damage to Premises:

        If the Premises are partially damaged by fire or other casualty Landlord
shall make repairs as speedily as conveniently possible. If the damage is so
extreme as to render the Premises untenantable for the Permitted Use, the rent
shall cease until the Premises are put into repair by the Landlord. In the event
of a total or substantial destruction of the Building of which the Premises form
a part, or if in the judgment of the Landlord the damage to the Premises cannot
be repaired within one hundred twenty (120) days, and if the Landlord shall
decide not to restore or repair the same, or shall decide to demolish the
building, the Landlord or Tenant may, within forty-five (45) days after such
fire or other casualty, by notification to the other party, terminate this
Lease. In the event the Premises are only partially damaged and remain
tenantable for the Permitted Use, Tenant shall continue to pay rent, which rent
shall be equitably adjusted. In no event shall Landlord be liable for any loss
or damage sustained by Tenant by reason of fire or other accidental casualty. In
the event more than fifty (50%) percent of the building is destroyed and the
Premises are untenantable for the Permitted Use, the Tenant may terminate this
Lease upon thirty (30) days prior written notice to the Landlord.

        18.         Waiver or Breach:

        No waiver of any breach of the covenants, provisions or conditions
contained in this Lease shall be construed as a waiver of the covenant itself or
any subsequent breach itself, and if any breach shall occur and afterwards be
compromised, settled or adjusted, this Lease shall continue in full force and
effect as if no breach had occurred.

        19.         Rules and Regulations:

        Tenant shall comply with all rules and regulations of 300-306 West
Fayette Street, which rules and regulations are attached hereto as Exhibit C and
are hereby made a part of this Agreement. Any violation of said rules shall be a
default under this Lease. Landlord shall have the right to reasonably make
additions and amendments to the Rules and Regulations, which shall be as binding
on Tenant as if set forth herein, provided such additions and amendments do not
materially and adversely affect the Tenant’s use of the Demised Premises, and
provided that they are not inconsistent with the terms of this Lease and Tenant
receives written notification of such changes.

        20.         Insurance:

                20.1.         Tenant’s Insurance. At all times the Tenant shall
take out and keep in full force and effect, at its expense:




11

                (a)         Comprehensive General Liability insurance, including
Blanket Contractual Liability, Broad Form Property Damage, Completed
Operations/Products Liability, Personal Injury Liability, Premises Medical
Payments, Interest of Employees as Additional Insureds, and Broad Form General
Liability Endorsement, with Combined Single limits of not less than Two Million
Dollars ($2,000,000) Per Occurrence and Four Million Dollars ($4,000,000) Annual
aggregate;

                (b)         Special Form property insurance written at full
Replacement Cost and with an Agreed Amount Endorsement with deductibles of more
than Twenty Five Thousand Dollars ($25,000.00) covering all of Tenant’s
property, including, without limitation, inventory, trade fixtures, floor
coverings, furniture, electronic data processing equipment and any other
property removable by Tenant under the provisions of this Lease;

                (c)         Worker’s Compensation up to statutory limits and
Employers Liability limits of at least $500,000 per Person, $500,000 per
Accident and $500,000 per Disease;

                (d)         Umbrella Liability may be placed excess of Primary
Comprehensive General Liability limits as long as the insurance in place is at
least $2,000,000 Per Occurrence and $4,000,000 Annual Aggregate as noted above
in Section 20.1 (a); and

                (e)         such other insurance in such types and amounts as
Landlord may reasonably require, from time to time.

                20.2.         Tenant’s Contractor’s Insurance. For all building,
the Tenant shall require any contractor of the Tenant performing work in, on or
about the Building or the Premises to take out and keep in full force and
effect, at no expense to the Landlord:

                (a)         Comprehensive General Liability insurance on an
Occurrence Form, including Contractor’s Liability coverage, Blanket Contractual
Liability coverage, Broad Form Property Damage Endorsement, Contractor’s
Protective Liability, Personal Injury, Premises Medical Payments, Interest of
Employees as Additional Insureds, Broad Form General Liability Endorsement, in
an amount not less than a combined single limit per occurrence of Five Million
Dollars ($5,000,000) and a Ten Million Dollar ($10,000,000) annual aggregate on
a per location or per project basis. Liability Retentions or Deductibles shall
not exceed $10,000 per loss, and in all cases must include an Aggregate
Retention or Aggregate Deductible of no more than $25,000.

                (b)         Automobile Liability insurance, covering all owned,
leased, Employers Non-Owned and Hired automobiles used by all contractors and
all sub-contractors, with Combined Single limits of at least $1,000,000;

                (c)         Worker’s Compensation up to statutory limits,
including an All States Endorsement and Employers Liability limits of at least
$1,000,000 per Person, $1,000,000 per Accident and $1,000,000 per Disease; and

                (d)         Such other insurance and in amounts as Landlord may
reasonably require, from time to time.




12

                20.3.         Policy Requirements.

   
        20.3.1         The company or companies writing any insurance which the
Tenant is required to take out and maintain or cause to be taken out or
maintained pursuant to subsections 20.1 and/or 20.2, as well as the form of such
insurance, at all times be subject to the Landlord’s reasonable approval, and
any such company or companies shall be licensed to do business in the State of
Maryland and have a AM Best rating of at least A- or better and a financial size
rating of IX or higher. Public liability and all-risk casualty insurance
policies evidencing such insurance shall name the Landlord and/or its designees
(including, without limitation, any Mortgagee) as Additional Insureds, shall be
primary and noncontributory, and shall also contain a provision by which the
insurer agrees that such policy shall not be cancelled, materially changed,
terminated or not renewed except after ninety (90) days’ advance written notice
to the Landlord and/or such designees. All such policies, or certificates
thereof, shall be deposited with the Landlord promptly upon commencement of the
Tenant’s obligation to procure the same. None of the insurance which the Tenant
is required to carry and maintain or cause to be carried or maintained pursuant
to subsections 20.1 and/or 20.2 shall contain deductible provisions in excess of
Ten Thousand Dollars ($10,000), unless approved in writing in advance by the
Landlord. If the Tenant fails to perform any of its obligations pursuant to this
section 20, the Landlord may perform the same and the cost thereof shall be
payable by the Tenant as Additional Rent upon the Landlord’s demand therefor.


                20.4.         Indemnities by Tenant and Landlord.

   
        20.4.1         Subject to the provisions of subsection 20.8, the Tenant
hereby agrees for itself and its successors and assigns to indemnify and save
the Landlord and the Landlord agrees for itself and its successors and assigns
to indemnify and save Tenant harmless from and against any liability or claims
of liability arising solely out of the negligence or intentional acts and
omissions of the Tenant or Landlord, their agents, contractors, licensees,
suppliers, materialmen, invitees or employees respectively in connection with
(i) the use, occupancy, conduct, operation or management of the Premises; (ii)
any work or thing whatsoever done or not done on the Premises during the Term
performed by Tenant or Landlord and their respective employees, agents or
contractors; (iii) any breach or default in performing any of the obligations
under the provisions of this Lease and/or applicable law by the Tenant during
the Term; or (iv) any injury to or death of any person or any damage to any
property occurring on the Premises.


   
        20.4.2         If any such claim, action or proceeding is brought
against either party and/or any agent or Mortgagee, that party, at its own
expense, promptly shall resist or defend such claim, action or proceeding or
cause it to be resisted or defended by an insurer. The Landlord, at its option,
shall be entitled to comment on the selection of Tenant’s counsel, and
participate in settlement and all other matters pertaining to such claim, action
or proceeding, all of which shall be subject, in any case, to the prior written
approval of the Landlord.


   
        20.4.3         Subject to the provisions of subsection 20.8, the
Landlord hereby agrees for itself and its successors and assigns to indemnify
and save the Tenant harmless from and against any liability or claims of
liability arising solely out of the negligence or intentional acts and omissions
of the Landlord, its agents or employees in connection with (i) the use,
occupancy, conduct, operation or management of the Building; (ii) any work or
thing whatsoever done or not done in the Building during the Term performed by
Landlord, its employees, agents or contractors; (iii) any breach or default in
performing any of the obligations under the provisions of this Lease and/or
applicable law by the Landlord during the Term; or (iv) any injury to or death
of any person or any damage to any property occurring in the Building.





13

                20.5.         Landlord Not Responsible for Acts of
Others.    The Landlord shall not be responsible or liable to the Tenant, or to
those claiming by, through or under the Tenant, for any loss or damage which may
be occasioned by or through the acts or omissions of persons occupying or using
space adjoining the Premises or any part of the premises adjacent to or
connecting with the Premises or any other part of the Building, or for any loss
or damage resulting to the Tenant (or those claiming by, through or under the
Tenant) or its or their property, from (a) the breaking, bursting, stoppage or
leaking of electrical cable and/or wires, or water, gas, sewer or steam pipes,
(b) falling plaster, or (c) dampness, water, rain or snow in any part of the
Building. Tenant hereby releases and waives all claims against Landlord, its
agents and employees for injury or damage to person, property or business
sustained in or about the Building or the Premises by Tenant, its agents or
employees other than injury or damage caused by the negligence or willful
misconduct of Landlord, its agents or employees. Neither the Landlord nor the
Tenant is obligated to protect from the criminal acts of third parties the other
party, the other party’s agents, customers, invitees or employees, the Premises
or any property of any of the other party’s agents, customers, invitees or
employees. Tenant hereby acknowledges that Tenant has the sole responsibility
for the protection of the Premises, the Tenant’s property and the Tenant’s
customers, agents, invitees and employees. Tenant acknowledges that, if Landlord
shall provide security guards for the Common Facilities at the Building,
Landlord does not represent, guarantee, or assume responsibility that Tenant
will be secure from any claims or causes of action relating to such security
guards.

                20.6.         Landlord’s Insurance.    During the Term, the
Landlord shall maintain, in commercially reasonable amounts with commercially
reasonable deductibles; (a) insurance on the Building against loss or damage by
loss or damage covered with a Special Perils property form, (b) Comprehensive
General Liability insurance with respect to the Common Facilities, against
claims for personal injury or death, or property damage suffered by others
occurring in, on or about the Building, and (c) any other insurance, in such
form and in such amounts as are deemed reasonable by the Landlord. Landlord
shall provide proof of insurance to Tenant upon request.

                20.7.         Increase in Insurance Premiums.    The Tenant
shall not do or suffer to be done, or keep or suffer to be kept, anything in,
upon or about the Premises, the Building which will contravene the Landlord’s
policies of hazard or liability insurance or which will prevent the Landlord
from procuring such policies from companies acceptable to the Landlord. If
anything done, omitted to be done, or suffered by the Tenant to be kept in, upon
or about the Premises, the Building shall cause the rate of fire or other
insurance on the Premises, the Building to be increased beyond the minimum rate
from time to time applicable to the Premises or to any such other property for
the use or uses made thereof, the Tenant shall pay to the Landlord, as
Additional Rent, the amount of any such increase upon the Landlord’s demand
therefore.




14

                20.8.         Waiver of Right of Recovery.    To the extent that
any loss or damage to the Premises, the Building, or other tangible property, or
resulting loss of income, or losses under workers’ compensation laws and
benefits, are covered by insurance, neither party shall be liable to the other
party or to any insurance company insuring the other party (by way of
subrogation or otherwise), even though such loss or damage might have been
occasioned by the negligence of such party, its agents or employees. In the
event that such waiver of subrogation shall not be available to the parties
except through the payment of additional premium therefore, the Tenant shall pay
such additional premium.

        21.         Condemnation:

        In the event the whole or any part of the Premises shall be taken under
the power of eminent domain, or sold under threat thereof, or taken in any
manner for public use, the Landlord, at its option, may terminate this Lease,
which Lease shall then terminate on the effective date of the condemnation or
sale. The compensation awarded or paid for such taking shall belong to and be
the sole property of the Landlord; provided, however, that Tenant may seek
moving and relocation expenses and compensation for loss of business from the
condemning authority, and Tenant shall be entitled to receive from Landlord or
the condemning authority, as the case may be, that portion of such compensation
awarded by the condemning authority as is deemed by the condemning authority to
represent Tenant’s moving and relocation expense and compensation for loss of
business. Notwithstanding anything contained in this Section 21 to the contrary,
Tenant may interpose and prosecute in any condemnation proceedings a claim for
the value of any leasehold improvements, trade fixtures or personal property
paid for and installed by Tenant in the Premises, any of which were made or
installed after the Commencement Date. Tenant shall have no claim against the
Landlord or be entitled to any award or damages other than an abatement of the
rent beyond the period of termination date.

        22.         Additional Rent and Attorney’s Fees:

        Whenever, under the terms of this Lease, any sum of money is required to
be paid Tenant in addition to the rental herein reserved, whether or not such
sum is herein designated as “additional rental,” or provision is made for the
collection of such sum as “additional rental,” said sum shall, nevertheless, at
Landlord’s option, if not paid when due, be deemed additional rent, and shall be
collectable as such. In the event of employment of an attorney either by the
Landlord or the Tenant because of the violation of any term or provision of this
Lease, the Court or arbitrator shall require the losing party to pay the other
party’s reasonable attorney’s fees.

        23.         Covenant to Surrender:

        This Lease and the tenancy hereby created shall cease and terminate at
the end of the original term hereof, without the necessity of any notice of
termination from either Landlord or Tenant, and Tenant hereby waives notice to
remove and agrees that Landlord shall be entitled to the benefit of law
respecting summary recovery of possession of the premises from a Tenant holding
over to the same extent as if statutory notice was given. If Tenant shall occupy
the premises after such expiration or termination, it is understood that Tenant
shall hold the premises as a tenant from month to month, subject to all the
other terms and conditions of this Lease, at an amount equal to 150% of the
highest monthly rental installment reserved in this Lease.




15

        24.        Quiet Enjoyment:

        Landlord covenants that, upon the payment of the rent herein provided,
and the performance by the Tenant of all covenants herein, and provided that no
ongoing, uncured event of default shall exist, Tenant shall have and hold the
premises, free from any interference from the Landlord, except as otherwise
provided for herein.

        25.         Defaults:

                (a)         In case of the non-payment of rent or additional
rent which continues for five (5) Business Days after written notice of same, or
in case the said Premises are deserted, or vacated, the Landlord shall have the
right to enter the same by operation of law and remove Tenant from premises.

                (b)         If either party believes the other has defaulted
hereunder other than with regard to a matter described in this Section 25(a)
hereof, that party may give written notice to the other of such default and
request that party within ten (10) days to assess and pursue with reasonable
diligence all steps necessary to remedy the same, subject to delays by reason of
Force Majeure.

                (c)         The Landlord shall have the right after the (i)
non-payment of rent within the applicable time period provided for herein or
(ii) if after the action under Subsection (b) hereof there remains a default, to
re-enter and take possession of the Premises without further formal notice if
the default has not been corrected within said applicable time period (provided
that if the Tenant has commenced to repair the Premises within said applicable
time period as to non-monetary defaults and proceeds, with due diligence to
complete same, it shall not constitute a default), and it is further agreed that
notwithstanding such re-entry, the Tenant shall remain liable for all rent and
other damages including, but not limited to, the cost to repair, restore,
renovate, or decorate the Premises for a new tenant, reasonable attorney’s fees,
real estate commissions, and the cost of any legal actions brought against
Tenant and losses as of the date of re-entry, and shall further be liable, at
the option of the Landlord, for the amount of rent reserved under the Lease for
the balance of the term, less any amount of rent received by the Landlord during
such period from others to whom the Premises may be rented on such terms and
conditions and at such rentals as Landlord, in its reasonable discretion, shall
deem proper, all of which shall be at the risk and expense of the Tenant. In
addition, Landlord, at its option, shall have the right to repossess the
Premises and terminate this Lease.

                (d)         In the event Landlord terminates this Lease, the
Landlord may, without further notice, re-enter the Premises and dispossess
Tenant, the legal representatives of Tenant, or other occupant of the Premises,
and remove their effects and hold the Premises as if this Lease has not been
made. The Landlord shall also be entitled to the benefit of all provisions of
law for the recovery of land and tenements held over by Tenant in Baltimore
City, Maryland, including the benefit of any public, general or local laws
relating to the speedy recovery of possession of lands and tenements held over
by lessees in said City in which the Premises are located, or that may hereafter
be enacted.




16

                (e)         It is expressly agreed and understood that the
exercise of any one or more of said rights shall not be construed as a waiver of
any other rights, it being understood that all of said rights shall be
cumulative and may be exercised simultaneously.

        26.         Notice:

        All notices from Tenant to Landlord shall be sent by Registered or
Certified Mail, Return Receipt Requested, hand delivery or nationally recognized
overnight delivery service and addressed to:

                Henry Glover
                The Kevin F. Donohoe Company, Inc.
                The Curtis Center
                Suite 700
                Independence Square West
                Philadelphia, Pennsylvania 19106

        and:

                Mark P. Keener, Esq.
                Gallagher Evelius & Jones LLP
                218 N. Charles Street
                Suite 400
                Baltimore, Maryland 21201


        After occupancy of the demised premises, all notices from Landlord to
Tenant shall be sent by Registered or Certified Mail, Return Receipt Requested,
hand delivery, or nationally recognized overnight delivery service and addressed
to Tenant at:

                Michael Noone
                General Manager
                BASI Maryland, Inc.
                300 Fayette Street
                Baltimore, Maryland 21201
                Fax: (410) 385-1957

        and:

                Rodney Bentley
                Controller
                Bioanalytical Systems, Inc.
                2701 Kent Avenue West
                Lafayette, IN 47906
                Fax: (765) 497-1102






17

        and:

                Ice Miller
                One American Square
                Box 82001
                Indianapolis, IN 46282-0200
                Attention: Stephen Hackman, Esq.
                Fax: (317) 592-4666


Either party may from time to time, designate, in writing, by Notice, a
substitute address and thereafter all notices shall be sent to such substitute
address.

        27.         Other Taxes:

        Tenant shall assume and pay to Landlord, as additional rent, prior to
the imposition of any, penalty, interest or costs for the non-payment thereof,
all excise, sales, gross receipts, or other tax (other than a net income or
excess profits tax) which may be (i) assessed or imposed on or be measured by
such rent or other charge which may be treated as rent, or (ii) which may be
imposed on the letting or other transaction for which such tax is payable and
which Landlord may be required to payor collect under any law now in effect or
hereafter enacted by any governmental authority. If such other tax is imposed as
contemplated by this paragraph, Tenant shall have the sole authority, with the
cooperation of Landlord, to contest and/or appeal such imposition.

        28.        Representations:

        Landlord or Landlord’s agents have made no representations or promises
with respect to the said Building or Premises except as herein expressly set
forth.

        29.         Trial by Jury:

        Landlord and Tenant do hereby waive trial by jury in any action,
proceeding or counter claim brought by either of the parties hereto against the
other on any matters whatsoever arising out of or in any way connected with this
Lease, the relationship of Landlord and Tenant, Tenant’s use or occupancy of the
demised premises, and/or any claim of injury or damage, and any emergency
statutory or any other statutory remedy.

        30.         Gender:

        Reference to masculine, feminine or neuter shall include proper gender
as the case may be. If more than one Tenant is named herein, the obligations of
the person so named shall be joint and several.

        31.         Construction of Premises:

        To the extent possible, Landlord shall make available to Tenant the
benefits of all warranties and guarantees obtained from contractors,
subcontractors, suppliers and manufacturers in connection with the construction
and subsequent alteration and repair of the Premises and appurtenances.




18

        32.         Estoppel Certificates:

        Landlord and Tenant agree that at any time, and from time to time, upon
not less than seven (7) days prior notice by the other, it will execute,
acknowledge, and deliver to the other a statement in writing certifying that
this Lease is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as modified, and
stating the modifications) and the dates to which the rent and other charges
have been paid in advance, if any, and stating whether or not, to the best
knowledge of the signer of such certificate the other party is in default in the
performance of any covenant, agreement or condition contained in this Lease and,
if so, specifying each such default of which the signer may have knowledge, it
being intended that any such statement delivered hereunder may be relied upon by
any third party not a party to this Lease. The form of Tenant Estoppel
Certificate that Tenant is required to complete is attached as Exhibit D.

        33.        Landlord’s Liability:

        In any action brought to enforce the obligations or liabilities of
Landlord under this Lease, any judgment or decree shall be enforceable against
Landlord only to the extent of Landlord’s interest in the Premises, and no such
judgment shall be the basis of execution on, or be a lien on, assets of Landlord
other than Landlord’s interest in the Premises.

        34.        Hazardous Materials:

        Landlord accepts that Tenant’s business requires use and storage of
substances defined as “Hazardous Materials” including but not exclusively
chemicals, preservatives, drug substances, solvents, fuels, insulation,
radioactive materials, metals, flammable substances, compressed and liquefied
gases, biological substances, and medical wastes. Unless used, manufactured,
released, stored, or disposed of in performance of Tenant’s business, Tenant,
its employees, licensees, invitees, agents and contractors shall not use,
manufacture, release, store or dispose of on, under or about the Premises any of
the aforementioned substances, explosives, asbestos, paint containing lead,
materials containing urea formaldehyde, polychlorinated biphenyls, or any other
hazardous, toxic or dangerous substances, wastes or materials, whether having
such characteristics in fact or defined as such under federal, state or local
laws or regulations and any amendments thereto (all such materials and
substances being hereinafter included as “Hazardous Materials”). In addition to
those materials required by Tenant’s business, Tenant may store products which
are of a type customarily found in offices (such as toner for copiers and the
like). All the aforementioned substances will be used, manufactured, released,
stored and disposed of in a careful, safe and lawful manner and without
contaminating the Premises, the Building, the Property or the environment. If
the Tenant breaches the obligations stated in this section 34, then the Tenant
shall indemnify, defend and hold the Landlord harmless from and against any and
all claims, judgments, damages, penalties, fines, costs, liabilities or losses
(including, without limitation, diminution in value of the Premises, and the
Building generally, damages for the loss or restriction on use of rentable or
usable space or of any amenity of the Building generally, damages from any
adverse impact on marketing of space in the Building, and sums paid in
settlement of claims, attorneys’ fees, consultant fees and expert fees) which
arise during or after the Term as a result of such contamination. This
indemnification of the Landlord by the Tenant includes, without limitation,
costs incurred in connection with any investigation of site conditions or any
cleanup, remedial, removal or restoration work required by any governmental
authority because of Hazardous Material present in the Premises or the Building
generally as a result of Tenant’s, its agents, employees contractors, servants,
licensees, suppliers, or invitees’ use of the Premises.




19

        35.         Security:

        Tenant will be allowed to install and maintain its own security system
within the Premises, at Tenant’s sole cost and expense.

        36.        Broker Commission:

        Each party hereto hereby represents and warrants to the other that in
connection with the leasing of the Premises hereunder, the party so representing
and warranting has not dealt with any real estate broker, agent or finder. Each
party hereto shall indemnify the other against any inaccuracy in such party’s
representation.

        37.         Authority:

        If the Tenant is a corporation, partnership, limited liability company
or similar entity, the person executing this Lease on behalf of the Tenant
represents and warrants that (a) the Tenant is duly organized and validly
existing and (b) this Lease (i) has been authorized by all necessary parties,
(ii) is validly executed by an authorized officer or agent of the Tenant and
(iii) is binding upon and enforceable against the Tenant in accordance with its
terms. Landlord represents and warrants that (a) Landlord is duly organized and
validly existing and (b) this Lease (i) has been authorized by all necessary
parties, (ii) is validly executed by an authorized officer or agent of the
Landlord and (iii) is binding upon and enforceable against the Landlord in
accordance with its terms.




20

        IN WITNESS WHEREOF, the parties hereto, by the properly authorized
persons and with an intention to sign under seal, have duly executed this Lease
the day and year first above written.

WITNESS or ATTEST:




/s/ Jayne Caggiano

--------------------------------------------------------------------------------






WITNESS or ATTEST:





/s/ Jen A. Uaguanno

--------------------------------------------------------------------------------

LANDLORD:

300 W. FAYETTE STREET, LLC,
a Delaware limited liability company

By:  /s/ Henry B. Glover, Jr.                         (SEAL)

--------------------------------------------------------------------------------

Name:  Henry B. Glover, Jr.

--------------------------------------------------------------------------------

Title:  Vice President

--------------------------------------------------------------------------------


TENANT:

BASI MARYLAND, INC.



By:  /s/ Michael Silvon                                   (SEAL)

--------------------------------------------------------------------------------

Name:  Michael Silvon

--------------------------------------------------------------------------------

Title:  Secretary

--------------------------------------------------------------------------------





21

STATE OF PENNSYLVANIA; CITY/COUNTY OF PHILA, TO WIT:

        I HEREBY CERTIFY that on this 7th day of December, before me, the
undersigned Notary Public of the state and county aforesaid, personally appeared
Henry B. Glover, Jr., who acknowledged himself to be the Vice President of 300
W. Fayette Street, LLC, and that he, being authorized so to do executed the
foregoing instrument for the purposes and in the capacity therein contained.

        WITNESS my hand and Notarial Seal.

  /s/  Judith B. Dickens

--------------------------------------------------------------------------------

Notary Public
My commission expires:  June 19, 2006


STATE OF INDIANA; CITY/COUNTY OF TIPPECANOE, TO WIT:

        I HEREBY CERTIFY that on this 6th day of December, before me, the
undersigned Notary Public of the state and county aforesaid, personally appeared
Michael Silvon who acknowledged himself to be the Secretary of BASI Maryland,
Inc., and that he, being authorized so to do executed the foregoing instrument
for the purposes and in the capacity therein contained.

 
/s/  Jen A. Uaguanno

--------------------------------------------------------------------------------

Notary Public
My commission expires:  July 17, 2008
